Citation Nr: 0000841	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  95-16 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a dental condition 
due to dental trauma.

2.  Entitlement to an evaluation in excess of 10 percent for 
temporomandibular joint (TMJ) disability and postoperative 
residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The appellant had active service from April 1989 to 
April 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating determinations by the 
Department of Veterans Affairs (VA) Regional Offices (RO's) 
located in Seattle, Washington, Pittsburgh, Pennsylvania, and 
most recently in New Orleans, Louisiana.  This case was last 
before the Board in April 1997 at which time the Board 
granted service connection for reactive airway disease.  
Accordingly, this issue has been resolved and is not on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).

Also, following the Board's April 1997 remand action and 
following a July 1998 VA dental examination, the RO granted 
service connection for TMJ disability in a September 1998 
rating action.  This disability was evaluated as 10 percent 
disabling.  The veteran timely disagreed with the 10 percent 
evaluation and has perfected an appeal of that issue.  
Because she timely perfected an appeal of the assigned 
evaluation effective from the initial grant of service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) decision in Fenderson v. West, 12 Vet. 
App. 119 (1999) is applicable.  The veteran's claim requires 
an evaluation of the degree of disability at all times during 
the pendency of her appeal.  "Staged ratings" may result, 
if warranted.  For the reasons provided below, the veteran's 
as to this issue must again be remanded for additional 
development and additional rating consideration. 


FINDING OF FACT

No evidence is of record which tends to show that the veteran 
sustained any dental trauma during her military service.


CONCLUSION OF LAW

The claim for service connection for a dental condition due 
to dental trauma is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  In general, service connection may be 
established for disability resulting in disease or injury 
suffered in line of duty.  38 U.S.C.A. §§ 1110, 1131.  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

A person who submits a claim for VA disability compensation 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  The Court has provided that a well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such claim need not be conclusive 
but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Murphy v. Derwinski, 1 Vet. App. 78, 81, 1990.  

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  When the issue 
presented in an application for service-connected disability 
is factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony, including a 
veteran's solitary testimony, may constitute sufficient 
evidence to establish a well-grounded claim under 38 U.S.C.A. 
§ 5107(a).  See Cartright v. Derwinski, 2 Vet. App. 24 
(1991).  

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
claimant cannot meet the burden imposed by § 5107(a) merely 
by presenting his own or other lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
sufficient evidence to render a claim well grounded under 
§ 5107(a); if no cognizable evidence is submitted to support 
the claim, it cannot be well grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  

The Court has also established what may be referred to as a 
three-pronged test in analyzing well-grounded claims.  In 
Caluza v. Brown, 7 Vet. App. 498 (1995), the Court held that, 
for a veteran's claim for service connection to be well 
grounded, there must be competent evidence of:  (1) Current 
disability in the form of a medical diagnosis; (2) incurrence 
or aggravation of the disease or injury in service in the 
form of lay or medical evidence; and (3) a nexus between in-
service injury or disease and current disability in the form 
of medical evidence.  Finally, a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction.  38 U.S.C.A. § 7105(d)(5); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Analysis:  In this case, the veteran's claim for service 
connection for a dental condition due to dental trauma is not 
well grounded because there is simply no evidence of any 
dental trauma causing a dental condition at any time during 
service.  There are extensive service medical records and 
these records clearly show that the veteran received ongoing 
treatment for TMJ disability and other dental problems 
including several extensive surgeries in an attempt to repair 
TMJ disability.  During this time, several of the veteran's 
teeth were extracted as part of her overall dental treatment.  
However, none of the service medical records document a loss 
of teeth through dental trauma. 

When this case was last before the Board in April 1997, the 
Board remanded this issue to the RO specifically to provide 
the veteran with an opportunity to state with specificity the 
basis of her claim for service connection for a dental 
condition due to dental trauma.  She was requested to explain 
when and how a trauma occurred and to explain how disability 
occurred from such trauma.  On remand, in September 1997, the 
RO specifically wrote to the veteran and requested her to 
provide an explanation of her basis for this particular 
claim.  In November 1997, she submitted a detailed written 
history of her dental problems during service.  She wrote 
that the dental trauma from which she suffered was "a direct 
result of stress incurred while in the service and is the 
cause of my TMJ."  In substance, the veteran has never 
provided any cogent argument as to having sustained any 
dental condition from a dental trauma in service nor is any 
dental trauma independently or objectively documented in any 
other evidence on file, including the service medical 
records.

In February 1997, the VA General Counsel issued an opinion in 
which it found that the term "service trauma" did not include 
situations where a veteran's teeth were extracted as a part 
of ordinary dental treatment received during service or from 
VA.  See VAOPGCPREC 5--97 (Opinion issued January 1997, 
addendum issued February 1997).  That opinion specifically 
held that, for the purposes of determining whether a veteran 
has a Class II(a) eligibility for dental care under 17 C.F.R. 
§ 17.123(c) (1996), the term 'service trauma' did not include 
the intended effects of treatment provided during the 
veteran's military service.  Accordingly, a 'service trauma' 
does not include the fact that the veteran underwent 
extraction of multiple teeth during ordinary dental 
treatment. 

Although where claims are not well grounded, VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete her application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with the VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In this case, the RO has 
fulfilled its obligation under § 5103(a) in that it has 
advised the veteran that the reason this claim is considered 
not well grounded is because of an absence of evidence 
demonstrating a service trauma as that term is defined for VA 
compensation purposes.  Furthermore, by this decision, the 
Board is informing the veteran of the evidence that is 
lacking and which is necessary to make this claim well-
grounded.  However, the veteran's attention is directed to 
the following remand action regarding proper evaluation of 
her TMJ disability. 


ORDER

Service connection for a dental condition due to dental 
trauma is denied.  


REMAND

The RO's September 1998 rating action granting service 
connection identified disability as TMJ internal derangement 
with associated osteoarthritis, myofascial pain, numbness and 
scarring.  Yet, a single 10 percent evaluation was provided 
for moderate incomplete paralysis of the facial nerve in 
accordance with 38 C.F.R. § 4.124(a), Diagnostic Code 8207.  

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court 
reviewed prior decisions pertaining to the separate rating of 
disabilities, pyramiding, and its conclusion that it was 
possible for a veteran to have separate and distinct 
manifestations from the same injury permitting separate 
disability ratings.  In Esteban, the veteran had sustained an 
injury to the right side of the face with residual scars, 
injury to the facial muscles, and disfigurement.  The Court 
concluded that separate manifestations of a single disability 
must be rated separately unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14.  The critical element for deciding whether separate 
ratings were warranted was that none of the symptomatology 
for any separately ratable disability could be duplicative or 
overlapping with the symptomatology of any other disability.  
In Esteban, the Court found that as a matter of law, the 
veteran was entitled separate compensable ratings for (a) 
disfigurement, (b) tender and painful scars, and (c) muscle 
injury interfering with mastication.  

The possible requirement of providing the veteran with 
separate ratings for nonoverlapping disabilities, all 
attributable to TMJ or postoperative residuals, must be 
adequately considered and discussed.  A review of the 
clinical evidence on file including the RO's actual 
characterization of the service-connected disability itself 
indicates that the veteran does have a postoperative 
neurological facial impairment which has been rated.  It also 
appears that the veteran may be entitled to a separate 
evaluation for any TMJ loss of range of motion with TMJ 
articulation in accordance with 38 C.F.R. § 4.150, Diagnostic 
Code 9905, if any, to be combined with complaints of pain and 
findings of associated osteoarthritis with popping or 
clicking crepitus.  Additionally, the most recent examination 
identifies "multiple scars" but completely fails to provide 
any additional detail regarding such scars and any opinion as 
to their size, location, tenderness, tendency to limit 
function of any part affected, and/or disfigurement.  

Finally, there is the question of loss of teeth apparently 
raised by the veteran in her claim regarding 'service trauma' 
denied above.  It is not entirely clear whether the veteran 
has been claiming entitlement to service connection for 
missing teeth for compensation purposes or for dental 
treatment purposes.  This should be clarified.  With respect 
to service connection, the RO's (and veteran's) attention is 
directed to the provisions of 38 C.F.R. § 3.381 as amended 
effective June 8, 1999.  Additionally, the case of Simington 
v. West, 11 Vet. App. 41 (1998), appears to strongly suggest 
that teeth removed in direct treatment of a service-connected 
disability would be service connected under 38 C.F.R. 
§ 3.310(a) (1999).  The veteran has argued that she had 
numerous teeth removed during service for treatment of her 
now service-connected TMJ.  This also needs to be clarified, 
developed by examination, and discussed in rating action.  

In the Board's opinion, the July 1998 VA examination is 
inadequate in various particulars.  First, while TMJ is 
ordinarily rated on TMJ articulation in accordance with 
38 C.F.R. § 4.150, Diagnostic Code 9905, that examination at 
Block C3 failed to provide any (a) inter-incisal range or (b) 
range of lateral excursion (the meaning of the zero with the 
line drawn through it at that block is unknown).  While the 
examination did indicate nerve damage to the entire chin, and 
did make reference to various surgical procedures, the 
examination failed to adequately identify all postoperative 
residuals (including reference to affected bones, joints, 
nerves, and muscles) in a clear manner for rating purposes.  
A discussion of the operative procedures performed during 
service would also be helpful.  That examination failed to 
identify the quantity, size, location and dysfunction of all 
scars related to the veteran's post-operative TMJ disability.  
X-rays were not taken because of the veteran's pregnancy.  
Finally, a discussion of the clinical purpose(s) of numerous 
service tooth extractions must also be provided.  For these 
reasons and bases, the case is REMANDED to the RO for the 
following actions:

1.  The RO should offer the veteran the 
opportunity of submitting any additional 
evidence or argument she may have with 
respect to her claim for an evaluation in 
excess of 10 percent for TMJ and 
associated disability.  She should also 
be requested to clarify any claims for VA 
compensation versus VA treatment for 
missing teeth.  All evidence or argument 
submitted should be added to the claims 
file. 

2.  Thereafter, the veteran should be 
scheduled for an examination by an 
appropriate specialist or specialists to 
determine the nature and severity of all 
TMJ disability and postoperative 
residuals.  The veteran's claims folder 
must be provided to the examiner in 
conjunction with the examination.  The 
examiner should provide an explanation of 
the surgical procedures performed during 
service, including the reasons for the 
multiple tooth extractions and an opinion 
as to whether all or any such extractions 
were performed to treat TMJ disability.  
This examination report must also include 
a clear discussion of all existing TMJ 
disability, including all post-operative 
residuals.  The report must clearly 
identify any limitation of TMJ 
articulation for (a) inter- incisal range 
and (b) range of lateral excursion.  
There must be a clear description of any 
and all nerve damage, muscle damage or 
atrophy, or bone or joint damage.  There 
should be X-ray studies with a clear 
interpretation of any degenerative or 
arthritic changes.  There should be a 
description of pain subjectively 
identified by the veteran and an opinion 
as to the sufficiency of pathology 
causing such pain.  There must be a clear 
identification of all scarring existing 
as TMJ postoperative residuals including 
number, location and size, and a clear 
report of whether each such scar 
identified is either tender and painful 
on objective demonstration, whether they 
actually limit the function of any part 
affected, and/or whether and to what 
degree (slight, moderate, or severe) that 
such scars may disfigure the veteran's 
head, face or neck.  A photograph of any 
exterior facial scars should be produced.

3.  After completion of the above 
development, the RO should review the 
report of VA examination for completeness 
and if it fails to answer questions 
herein raised must be returned for 
corrective action.  Thereafter, the RO 
should again evaluate the veteran's 
service-connected TMJ disability and 
postoperative residuals.  In so doing, 
the RO should consider and address the 
guidelines provided by the Court in 
Fenderson v. West, 12 Vet. App. 119 
(1999), which provides that in cases such 
as this, the issue is not simply an 
assessment of the current level of 
disability but rather an assessment of 
the level of disability at all times 
during the appeal including the 
possibility of providing "staged" ratings 
for different periods during the appeal.  
The RO must also address and discuss the 
Court's guidance in Esteban v. Brown, 6 
Vet. App. 259 (1994), with respect to 
potentially separate ratings for a single 
service-connected disability 
understanding that the critical element 
is that none of the separately rated 
disabilities have symptoms which overlap 
with other separately rated disabilities.  
The RO must also consider Simington v. 
West, 11 Vet. App. 41 (1998), and the 
veteran's claim regarding teeth extracted 
as TMJ treatment during service.  If the 
RO's subsequent rating action resolve all 
issue to the veteran's satisfaction, the 
RO should furnish the veteran and her 
representative with a detailed 
supplemental statement of the case 
addressing the issues raised above and 
38 C.F.R. § 3.381, and an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.  The veteran 
need do nothing until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

